Name: Commission Regulation (EU) NoÃ 380/2012 of 3Ã May 2012 amending Annex II to Regulation (EC) NoÃ 1333/2008 of the European Parliament and of the Council as regards the conditions of use and the use levels for aluminium-containing food additives Text with EEA relevance
 Type: Regulation
 Subject Matter: food technology;  health;  marketing;  iron, steel and other metal industries;  foodstuff;  trade policy
 Date Published: nan

 4.5.2012 EN Official Journal of the European Union L 119/14 COMMISSION REGULATION (EU) No 380/2012 of 3 May 2012 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards the conditions of use and the use levels for aluminium-containing food additives (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3) thereof, Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in foods and their conditions of use. (2) The European Food Safety Authority (EFSA), in its opinion of 22 May 2008 (2) recommended to lower the tolerable weekly intake (TWI) for aluminium to 1 mg/kg body weight/week. In addition, EFSA considers that the revised TWI is generally exceeded for high consumers, especially children, in a significant part of the Union. (3) EFSA considers that the major route of exposure to aluminium compounds for the general population is through food, both as a consequence of the natural occurrence of aluminium in food and the use of aluminium compounds in food processing, including food additives. However, EFSA is not able to quantify the respective role of each source due to the design of the human dietary studies and the analytical methods used, which only determine the total aluminium content in food. (4) Annex II to Regulation (EC) No 1333/2008 authorises the use of aluminium-containing food additives in a wide number of foodstuffs, often at very high maximum permitted levels or without any indication of the maximum concentration levels (Quantum satis). (5) Annex II to Regulation (EC) No 1333/2008 and Commission Regulation (EU) No 231/2012 laying down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council (3) authorise the use of some colours that may contain aluminium in the form of lakes in a wide number of foodstuffs, in general without any indication of the maximum concentration levels of aluminium in the lakes. (6) It is therefore appropriate to amend the current conditions of use and reduce the use levels for aluminium-containing food additives, including aluminium lakes, to ensure that the revised TWI is not exceeded. (7) Since manufacturing practices using higher amounts of food additives have been applied since decades, a transitional period should be provided to allow the food business operators to adapt to the new requirements laid down in this Regulation for the uses of aluminium-containing food additives others than lakes. (8) Labelling of aluminium content in aluminium lakes not intended for sale to the final consumer is currently optional. It should become mandatory within 12 months from the entry into force of this Regulation in order to allow food manufacturers using aluminium lakes to adapt to the proposed maximum limits for such lakes. Therefore a longer transitional period than 12 months should be provided to allow the food business operators to adapt to the new requirements laid down in this Regulation. (9) Annex II as amended by Commission Regulation (EU) No 1129/2011 (4) is in principle applicable from 1 June 2013. In order to facilitate the effective implementation of Annex II, it is appropriate to insert in the Annex the periods of application that do not start on 1 June 2013 and are posterior to the entry into force of this Regulation. (10) The aluminium containing carrier bentonite, E 558 is not used any more according to information submitted by food manufacturers. Therefore, it is not included in Part 1 of Annex III to Regulation (EC) No 1333/2008 and should also be deleted from the list of all additives in Part B of Annex II to Regulation (EC) No 1333/2008. (11) The aluminium containing food additives calcium aluminium silicate E 556 and aluminium silicate (kaolin) E 559 should be deleted from the list of all additives in Part B of Annex II to Regulation (EC) No 1333/2008, since these substances can be replaced by other food additives. (12) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with the Annex to this Regulation. Article 2 1. Foods not complying with the provisions laid down in this Regulation applicable from 1 February 2014 that have been lawfully placed on the market before 1 February 2014, may continue to be marketed until their date of minimum durability or use-by date. 2. By derogation from paragraph 1, foods containing aluminium lakes and not complying with the provisions laid down in this Regulation applicable from 1 August 2014, that have been lawfully placed on the market before 1 August 2014, may continue to be marketed until their date of minimum durability or use-by date. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States. Done at Brussels, 3 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 16. (2) Scientific Opinion of the Panel on Food Additives, Flavourings, Processing Aids and Food Contact Materials (AFC) on Safety of aluminium from dietary intake, The EFSA Journal (2008) 754, p. 1. (3) OJ L 83, 22.3.2012, p. 1. (4) OJ L 295, 12.11.2011, p. 1. ANNEX Annex II to Regulation (EC) No 1333/2008 is amended as follows: (a) Part A is amended as follows: (i) In Section 2, point 4 is replaced by the following: "4. Aluminium lakes prepared from all colours listed in Table 1 of Part B are authorised until 31 July 2014. From 1 August 2014 only aluminium lakes prepared from the colours listed in Table 3 of this Part A are authorised and only in those food categories where provisions on maximum limits on aluminium coming from lakes are explicitly stated in Part E ." (ii) the following Table 3 is added: Table 3 Colours which may be used in the form of lakes E-number Name E 100 Curcumin E 102 Tartrazine E 104 Quinoline Yellow E 110 Sunset Yellow FCF/Orange Yellow S E 120 Cochineal, Carminic acid, Carmines E 122 Azorubine, Carmoisine E 123 Amaranth E 124 Ponceau 4R, Cochineal Red A E 127 Erythrosine E 129 Allura Red AC E 131 Patent Blue V E 132 Indigotine, Indigo carmine E 133 Brilliant Blue FCF E 141 Copper complexes of chlorophylls and chlorophyllins E 142 Green S E 151 Brilliant Black BN, Black PN E 155 Brown HT E 163 Anthocyanins E 180 Litholrubine BK (b) In Part B, Table 3, (Additives other than colours and sweeteners) is amended as follows: (i) the entries concerning E 556 Calcium aluminium silicate, E 558 Bentonite and E 559 Aluminium silicate (Kaolin) are replaced by the following: E 556 Calcium aluminium silicate (*) E 558 Bentonite (**) E 559 Aluminium silicate (Kaolin) (*) (ii) the following footnotes are added: (*) = authorised until 31 January 2014 (**) = authorised until 31 May 2013 (c) In Part C, Table (5), point (s) "E 551  559: Silicon dioxide  silicates" is replaced by the following: (s.1.) E 551  559: Silicon dioxide  silicates (1) E-number Name E 551 Silicon dioxide E 552 Calcium silicate E 553a Magnesium silicate E 553b Talc E 554 Sodium aluminium silicate E 555 Potassium aluminium silicate E 556 Calcium aluminium silicate E 559 Aluminium silicate (Kaolin) (s.2.) E 551  553: Silicon dioxide  silicates (2) E-number Name E 551 Silicon dioxide E 552 Calcium silicate E 553a Magnesium silicate E 553b Talc (d) Part E is amended as follows: (1) In category 0 (Food additives permitted in all categories of foods), (i) the entry concerning additives E 551-559 (only foods in dried powdered form (i.e. foods dried during the production process, and mixtures thereof), excluding foods listed in table 1 of Part A of this Annex ) is replaced by the following: E 551  559 Silicon dioxide  silicates 10 000 (1) (57) only foods in dried powdered form (i.e. foods dried during the production process, and mixtures thereof), excluding foods listed in table 1 of Part A of this Annex Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates 10 000 (1) (57) only foods in dried powdered form (i.e. foods dried during the production process, and mixtures thereof), excluding foods listed in table 1 of Part A of this Annex Period of application: from 1 February 2014. (ii) the entry concerning additives E 551-559 (only foods in tablet and coated tablet form, excluding the foods listed in table 1 of Part A of this Annex) is replaced by the following: E 551  559 Silicon dioxide  silicates quantum satis (1) only foods in tablet and coated tablet form, excluding the foods listed in table 1 of Part A of this Annex Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates quantum satis (1) only foods in tablet and coated tablet form, excluding the foods listed in table 1 of Part A of this Annex Period of application: from 1 February 2014 (2) In category 01.4 (Flavoured fermented milk products including heat treated products): (i) the entry concerning group II is replaced by the following: Group II Colours at quantum satis quantum satis Period of application: until 31 July 2014 Group II Colours at quantum satis quantum satis (74) Period of application: from 1 August 2014 (ii) the entry concerning group III is replaced by the following: Group III Colours with combined maximum limit 150 Period of application: until 31 July 2014 Group III Colours with combined maximum limit 150 (74) Period of application: from 1 August 2014 (iii) the entry concerning the additive E 104 is replaced by the following: E 104 Quinoline Yellow 10 (61) Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 10 (61), (74) Period of application: from 1 August 2014 (iv) the entry concerning the additive E 110 is replaced by the following: E 110 Sunset Yellow FCF/Orange Yellow S 5 (61) Period of application: from 1 January 2014 to 31 July 2014 E 110 Sunset Yellow FCF/Orange Yellow S 5 (61) (74) Period of application: from 1 August 2014 (v) the entry concerning the additive E 124 is replaced by the following: E 124 Ponceau 4R, Cochineal Red A 5 (61) Period of application: from 1 January 2014 to 31 July 2014 E 124 Ponceau 4R, Cochineal Red A 5 (61) (74) Period of application: from 1 August 2014 (vi) the following footnote is added: (74): Maximum limit for aluminium coming from all aluminium lakes 15 mg/kg. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (3) In category 01.7.2 (Ripened cheese) the entry concerning additives, E 551  559 is replaced by the following: E 551  559 Silicon dioxide  silicates 10 000 (1) only sliced or grated cheese hard and semi-hard cheese Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates 10 000 (1) only sliced or grated cheese hard and semi-hard cheese Period of application: from 1 February 2014 (4) In category 01.7.3 (Edible cheese rind): (i) the entriy concerning Group III is replaced by the following: Group III Colours with combined maximum limit quantum satis Period of application: until 31 July 2014 Group III Colours with combined maximum limit quantum satis (67) Period of application: from 1 August 2014 (ii) the entry concerning the additive E 180 is replaced by the following: E 180 Litholrubine BK quantum satis Period of application: until 31 July 2014 E 180 Litholrubine BK quantum satis (67) Period of application: from 1 August 2014 (iii) the following footnote is added: (67): Maximum limit for aluminium coming from aluminium lakes of E 120 cochineal, carminic acid, carmines and E 180 litholrubine BK 10 mg/kg. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (5) In category 01.7.5 (Processed cheese): (i) the entry concerning the additive E 120 is replaced by the following: E 120 Cochineal, Carminic acid, Carmines 100 (33) only flavoured processed cheese Period of application: until 31 July 2014 E 120 Cochineal, Carminic acid, Carmines 100 (33) (66) only flavoured processed cheese Period of application: from 1 August 2014 (ii) the entry concerning additives E 551  559 is replaced by the following: E 551  559 Silicon dioxide  silicates 10 000 (1) Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates 10 000 (1) Period of application: from 1 February 2014 (iii) the following footnote is added: (66): Maximum limit for aluminium coming from aluminium lakes of E 120 cochineal, carminic acid, carmines 1,5 mg/kg. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (6) In category 01.7.6 (Cheese products (excluding products falling in category 16)) the entry concerning additives E 551  559 is replaced by the following: E 551  559 Silicon dioxide, calcium silicate, magnesium silicate, talc 10 000 (1) only sliced or grated hard and semi-hard products Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates 10 000 (1) only sliced or grated hard and semi-hard products Period of application: from 1 February 2014 (7) In category 01.8 (Dairy analogues, including beverage whiteners), the entry concerning additives E 551  559 is replaced by the following: E 551  559 Silicon dioxide  silicates 10 000 (1) only sliced or grated cheese analogues and processed cheese analogue;beverage whiteners Period of application: Until 31 January 2014 E 551  553 Silicon dioxide  silicates 10 000 (1) only sliced or grated cheese analogues and processed cheese analogue; beverage whiteners Period of application: from 1 February 2014 (8) In category 02.2.2 (Other fat and oil emulsions including spreads as defined by Council Regulation (EC) No 1234/2007 and liquid emulsions), the entry concerning additives E 551  559 is replaced by the following: E 551  559 Silicon dioxide  silicates 30 000 (1) only tin greasing products Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates 30 000 (1) only tin greasing products Period of application: from 1 February 2014 (9) In category 02.3 (Vegetable oil pan spray) the entry concerning additives E 551  559 is replaced by the following: E 551  559 Silicon dioxide  silicates 30 000 (1) only tin greasing products Period of application: Until 31 January 2014 E 551  553 Silicon dioxide  silicates 30 000 (1) only tin greasing products Period of application: from 1 February 2014 (10) In category 03.(Edible ices): (i) the entry concerning group II is replaced by the following: Group II Colours at quantum satis quantum satis Period of application: until 31 July 2014 Group II Colours at quantum satis quantum satis (75) Period of application: from 1 August 2014 (ii) the following footnote is added: (75): Maximum limit for aluminium coming from all aluminium lakes 30 mg/kg. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (11) In category 04.2.5.2 (Jams, jellies and marmalades and sweeteneted chestnut purÃ ©e as defined by Directive 2001/113/EC): (i) the entry concerning the additive E 120 is replaced by the following: E 120 Cochineal, Carminic acid, Carmines 100 (31) except chestnut puree Period of application: until 31 July 2014 E 120 Cochineal, Carminic acid, Carmines 100 (31) (66) except chestnut puree Period of application: from 1 August 2014 (ii) the following footnote is added: (66): Maximum limit for aluminium coming from aluminium lakes of E 120 cochineal, carminic acid, carmines 1,5 mg/kg. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (12) In category 05.2 (Other confectionery including breath refreshening microsweets): (i) the entry concerning group II is replaced by the following: Group II Colours at quantum satis quantum satis Period of application: until 31 July 2014 Group II Colours at quantum satis quantum satis (72) Period of application: from 1 August 2014 (ii) the entry concerning group III (except candied fruit and vegetables) is replaced by the following: Group III Colours with combined maximum limit 300 (25) except candied fruit and vegetables Period of application: until 31 July 2014 Group III Colours with combined maximum limit 300 (25) (72) except candied fruit and vegetables Period of application: from 1 August 2014 (iii) the entry concerning the additive E 104 used in fodstuffs falling under category 05.2 except candied fruit and vegetables; traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. is replaced by the following: E 104 Quinoline Yellow 30 (61) except candied fruit and vegetables; traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 30 (61) (72) except candied fruit and vegetables; traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. Period of application: from 1 August 2014 (iv) the entry concerning the additive E 110 used in fodstuffs falling under category 05.2 except candied fruit and vegetables; traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. is replaced by the following: E 110 Sunset Yellow FCF/Orange Yellow S 35 (61) except candied fruit and vegetables; traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. Period of application: from 1 January 2014 to 31 July 2014 E 110 Sunset Yellow FCF/Orange Yellow S 35 (61) (72) except candied fruit and vegetables; traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. Period of application: from 1 August 2014 (v) the entry concerning the additive E 124 used in fodstuffs falling under category 05.2 except candied fruit and vegetables; traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. is replaced by the following: E 124 Ponceau 4R, Cochineal Red A 20 (61) except candied fruit and vegetables; traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. Period of application: from 1 January 2014 to 31 July 2014 E 124 Ponceau 4R, Cochineal Red A 20 (61) (72) except candied fruit and vegetables; traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. Period of application: from 1 August 2014 (vi) the entry concerning group III (only candied fruit and vegetables) is replaced by the following: Group III Colours with combined maximum limit 200 only candied fruit and vegetables Period of application: until 31 July 2014 Group III Colours with combined maximum limit 200 (72) only candied fruit and vegetables Period of application: from 1 August 2014 (vii) the entry concerning the additive E 104 used only in candied fruit and vegetables is replaced by the following: E 104 Quinoline Yellow 30 (61) only candied fruit and vegetables Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 30 (61) (72) only candied fruit and vegetables Period of application: from 1 August 2014 (viii) the entry concerning the additive E 110 used only in candied fruit and vegetables is replaced by the following: E 110 Sunset Yellow FCF/Orange Yellow S 10 (61) only candied fruit and vegetables Period of application: from 1 January 2014 to 31 July 2014 E 110 Sunset Yellow FCF/Orange Yellow S 10 (61) (72) only candied fruit and vegetables Period of application: from 1 August 2014 (ix) the entry concerning the additive E 124 used only in candied fruit and vegetables is replaced by the following: E 124 Ponceau 4R, Cochineal Red A 10 (61) only candied fruit and vegetables Period of application: from 1 January 2014 to 31 July 2014 E 124 Ponceau 4R, Cochineal Red A 10 (61) (72) only candied fruit and vegetables Period of application: from 1 August 2014 (x) the entry concerning the additive E 104 used only in traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. is replaced by the following: E 104 Quinoline Yellow 300 (61) only traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 300 (61) (72) only traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. Period of application: from 1 August 2014 (xi) the entry concerning the additive E 110 used only in traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. is replaced by the following: E 110 Sunset Yellow FCF/Orange Yellow S 50 (61) only traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. Period of application: from 1 January 2014 to 31 July 2014 E 110 Sunset Yellow FCF/Orange Yellow S 50 (61) (72) only traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. Period of application: from 1 August 2014 (xii) the entry concerning the additive E 124 used only in traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. is replaced by the following: E 124 Ponceau 4R, Cochineal Red A 50 (61) only traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. Period of application: from 1 January 2014 to 31 July 2014 E 124 Ponceau 4R, Cochineal Red A 50 (61) (72) only traditional sugar coated nut- or cocoa-based confectionery of almond shape or host shape, typically longer than 2 cm and typically consumed at celebratory occasions ie: weddings, communion etc. Period of application: from 1 August 2014 (xiii) the entry concerning the additive E 173 Aluminium is replaced by the following: E 173 Aluminium quantum satis only external coating of sugar confectionery for the decoration of cakes and pastries Period of application: until 1 February 2014 (xiv) the entry concerning additives E 520  523 aluminium sulphates is replaced by the following: E 520  523 Aluminium sulphates 200 (1), (38) only candied, crystillized or glacÃ © fruit and vegetables Period of application: until 31 January 2014 E 520  523 Aluminium sulphates 200 (1) (38) only candied cherries Period of application: from 1 February 2014 (xv) the entry concerning additives E 551  559 is replaced by the following: E 551  559 Silicon dioxide  silicates quantum satis (1) surface treatment only Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates quantum satis (1) surface treatment only Period of application: from 1 February 2014 (xvi) the following footnote is added: (72): Maximum limit for aluminium coming from all aluminium lakes 70 mg/kg. As a derogation to this rule, the maximum limit only for microsweets shall be 40 mg/kg. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (13) In category 05.3 (Chewing gum): (i) the entry concerning group II is replaced by the following: Group II Colours at quantum satis quantum satis Period of application: until 31 July 2014 Group II Colours at quantum satis quantum satis (73) Period of application: from 1 August 2014 (ii) the entry concerning group III is replaced by the following: Group III Colours with combined maximum limit 300 (25) Period of application: until 31 July 2014 Group III Colours with combined maximum limit 300 (25) (73) Period of application: from 1 August 2014 (iii) the entry concerning the additive E 104 is replaced by the following: E 104 Quinoline Yellow 30 (61) Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 30 (61) (73) Period of application: from 1 August 2014 (iv) the entry concerning the additive E 110 is replaced by the following: E 110 Sunset Yellow FCF/Orange Yellow S 10 (61) Period of application: from 1 January 2014 to 31 July 2014 E 110 Sunset Yellow FCF/Orange Yellow S 10 (61) (73) Period of application: from 1 August 2014 (v) the entry concerning the additive E 124 is replaced by the following: E 124 Ponceau 4R, Cochineal Red A 10 (61) Period of application: from 1 January 2014 to 31 July 2014 E 124 Ponceau 4R, Cochineal Red A 10 (61) (73) Period of application: from 1 August 2014 (vi) the following footnote is added: (73): Maximum limit for aluminium coming from all aluminium lakes 300 mg/kg For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (14) In category 05.4 (Decorations, coatings and fillings, except fruit based fillings covered by category 4.2.4) (i) the entry concerning group II is replaced by the following: Group II Colours at quantum satis quantum satis Period of application: until 31 July 2014 Group II Colours at quantum satis quantum satis (73) Period of application: from 1 August 2014 (ii) the entry concerning group III (only decorations, coatings and sauces, except fillings) is replaced by the following: Group III Colours with combined maximum limit 500 only decorations, coatings and sauces, except fillings Period of application: until 31 July 2014 Group III Colours with combined maximum limit 500 (73) only decorations, coatings and sauces, except fillings Period of application: from 1 August 2014 (iii) the entry concerning the additive E 104 (only decorations, coatings and sauces, except fillings) is replaced by the following: E 104 Quinoline Yellow 50 (61) only decorations, coatings and sauces, except fillings Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 50 (61) (73) only decorations, coatings and sauces, except fillings Period of application: from 1 August 2014 (iv) the entry concerning the additive E 110 (only decorations, coatings and sauces, except fillings) is replaced by the following: E 110 Sunset Yellow FCF/Orange Yellow S 35 (61) only decorations, coatings and sauces, except fillings Period of application: from 1 January 2014 to 31 July 2014 E 110 Sunset Yellow FCF/Orange Yellow S 35 (61) (73) only decorations, coatings and sauces, except fillings Period of application: from 1 August 2014 (v) the entry concerning the additive E 124 (only decorations, coatings and sauces, except fillings) is replaced by the following: E 124 Ponceau 4R, Cochineal Red A 55 (61) only decorations, coatings and sauces, except fillings Period of application: from 1 January 2014 to 31 July 2014 E 124 Ponceau 4R, Cochineal Red A 55 (61) (73) only decorations, coatings and sauces, except fillings Period of application: from 1 August 2014 (vi) the entry concerning group III (only fillings) is replaced by the following: Group III Colours with combined maximum limit 300 (25) only fillings Period of application: until 31 July 2014 Group III Colours with combined maximum limit 300 (25) (73) only fillings Period of application: from 1 August 2014 (vii) the entry concerning the additive E 104 (only fillings) is replaced by the following: E 104 Quinoline Yellow 50 (61) only fillings Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 50 (61) (73) only fillings Period of application: from 1 August 2014 (viii) the entry concerning the additive E 110 (only fillings) is replaced by the following: E 110 Sunset Yellow FCF/Orange Yellow S 35 (61) only fillings Period of application: from 1 January 2014 to 31 July 2014 E 110 Sunset Yellow FCF/Orange Yellow S 35 (61) (73) only fillings Period of application: from 1 August 2014 (ix) the entry concerning the additive E 124 (only fillings) is replaced by the following: E 124 Ponceau 4R, Cochineal Red A 55 (61) only fillings Period of application: from 1 January 2014 to 31 July 2014 E 124 Ponceau 4R, Cochineal Red A 55 (61) (73) only fillings Period of application: from 1 August 2014 (x) the entry concerning additives E 551  559 is replaced by the following: E 551  559 Silicon dioxide  silicates quantum satis surface treatment only Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates quantum satis surface treatment only Period of application: from 1 February 2014 (xi) the following footnote is added: (73): Maximum limit for aluminium coming from all aluminium lakes 300 mg/kg .For the puroposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (15) In category 07.2 (Fine bakery wares): (i) the entry concerning group III is replaced by the following: Group III Colours with combined maximum limit 200 (25) Period of application: until 31 July 2014 Group III Colours with combined maximum limit 200 (25) (76) Period of application: from 1 August 2014 (ii) the entry concerning the additive E 541 is replaced by the following: E 541 Sodium aluminium phosphate acidic 1 000 (38) only scones and sponge wares Period of application: until 31 January 2014 E 541 Sodium aluminium phosphate acidic 400 (38) only sponge cakes produced from contrasting coloured segments held together by jam or spreading jelly and encased by a flavoured sugar paste (the maximum limit applies only to the sponge part of the cake) Period of application: from 1 February 2014 (iii) the following footnote is added: (76): Maximum limit for aluminium coming from aluminium lakes of E 120 cochineal, carminic acid, carmines 5 mg/kg. No other aluminium lakes may be used. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (16) In category 08.2.1 (Non heat treated processed meat) (i) the entry concerning the additive E 120 (only sausages) is replaced by the following: E 120 Cochineal, Carminic acid, Carmines 100 only sausages Period of application: until 31 July 2014 E 120 Cochineal, Carminic acid, Carmines 100 (66) only sausages Period of application: from 1 August 2014 (ii) the entry concerning the additive E 120 (only pasturmas) is replaced by the following: E 120 Cochineal, Carminic acid, Carmines quantum satis only pasturmas Period of application: until 31 July 2014 E 120 Cochineal, Carminic acid, Carmines quantum satis (66) only pasturmas Period of application: from 1 August 2014 (iii) the following footnote is added: (66): Maximum limit for aluminium coming from aluminium lakes of E 120 cochineal, carminic acid, carmines 1,5 mg/kg. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (17) In category 08.2.2 (Heat treated processed meat): (i) the entry concerning the additive E 120 is replaced by the following: E 120 Cochineal, Carminic acid, Carmines 100 only sausages, patÃ ©s and terrines Period of application: until 31 July 2014 E 120 Cochineal, Carminic acid, Carmines 100 (66) only sausages, patÃ ©s and terrines Period of application: from 1 August 2014 (ii) the following footnote is added: (66): Maximum limit for aluminium coming from aluminium lakes of E 120 cochineal, carminic acid, carmines 1,5 mg/kg. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (18) In category 08.2.3 (Casings and coatings and decorations for meat) (i) the entry concerning group III (only decorations and coatings except edible external coating of pasturmas) is replaced by the following: Group III Colours with combined maximum limit 500 only decorations and coatings except edible external coating of pasturmas Period of application: until 31 July 2014 Group III Colours with combined maximum limit 500 (78) only decorations and coatings except edible external coating of pasturmas Period of application: from 1 August 2014 (ii) the entry concerning the additive E 104 (only decorations and coatings except edible external coating of pasturmas) is replaced by the following: E 104 Quinoline Yellow 50 (61) only decorations and coatings except edible external coating of pasturmas Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 50 (61) (78) only decorations and coatings except edible external coating of pasturmas Period of application: from 1 August 2014 (iii) the entry concerning the additive E 110 (only decorations and coatings except edible external coating of pasturmas) is replaced by the following: E 110 Sunset Yellow FCF/Orange Yellow S 35 (61) only decorations and coatings except edible external coating of pasturmas Period of application: from 1 January 2014 to 31 July 2014 E 110 Sunset Yellow FCF/Orange Yellow S 35 (61) (78) only decorations and coatings except edible external coating of pasturmas Period of application: from 1 August 2014 (iv) the entry concerning the additive E 124 (only decorations and coatings except edible external coating of pasturmas) is replaced by the following: E 124 Ponceau 4R, Cochineal Red A 55 (61) only decorations and coatings except edible external coating of pasturmas Period of application: from 1 January 2014 to 31 July 2014 E 124 Ponceau 4R, Cochineal Red A 55 (61) (78) only decorations and coatings except edible external coating of pasturmas Period of application: from 1 August 2014 (v) the entry concerning group III (only edible casings) is replaced by the following: Group III Colours with combined maximum limit quantum satis only edible casings Period of application: Until 31 July 2014 Group III Colours with combined maximum limit quantum satis (78) only edible casings Period of application: From 1 August 2014 (vi) the entry concerning the additive E 104 (only edible casings) is replaced by the following: E 104 Quinoline Yellow 10 (62) only edible casings Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 10 (62) (78) only edible casings Period of application: from 1 August 2014 (vii) the entry concerning the additive E 120 is replaced by the following: E 120 Cochineal, Carminic acid, Carmines quantum satis only edible external coating of pasturmas Period of application: until 31 July 2014 E 120 Cochineal, Carminic acid, Carmines quantum satis (78) only edible external coating of pasturmas Period of application: from 1 August 2014 (viii) the following footnote is added: (78): Maximum limit for aluminium coming from aluminium lakes of E 120 cochineal, carminic acid, carmines 10 mg/kg. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (19) In category 09.3 (Fish roe): (i) the entry concerning the additive E123 is replaced by the following: E 123 Amaranth 30 except Sturgeons' eggs (Caviar) Period of application: until 31 July 2014 E 123 Amaranth 30 (68) except Sturgeons' eggs (Caviar) Period of application: from 1 August 2014 (ii) the following footnote is added: (68): Maximum limit for aluminium coming from aluminium lakes of E 123 amaranth 10 mg/kg. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (20) In category 10.1 (Unprocessed eggs): (i) the entry is replaced by the following: The Food colours listed in Annex II, part B 1 may be used for the decorative colouring of egg shells or for the stamping of egg shells as provided in Regulation (EC) No 589/2008. Period of application: until 31 July 2014 The Food colours listed in Annex II, part B 1 may be used for the decorative colouring of egg shells or for the stamping of egg shells as provided in Regulation (EC) No 589/2008. (77) Period of application: from 1 August 2014 (ii) the following footnote is added: (77): Maximum limit for aluminium coming from all aluminium lakes quantum satis . For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (21) In category 10.2 (Processed eggs and egg products): (i) the first line is replaced by the following: The Food colours listed in part B 1 of this Annex may be used for the decorative colouring of egg shells Period of application: until 31 July 2014 The Food colours listed in part B 1 of this Annex may be used for the decorative colouring of egg shells (77) Period of application: from 1 August 2014 (ii) the entry concerning additives E 520  523 is replaced by the following: E 520  523 Aluminium sulphates 30 (1) (38) only egg white Period of application: until 31 January 2014 E 520 Aluminium sulphate 25 (38) Liquid egg white for egg foams only Period of application: from 1 February 2014 (iii) the following footnote is added: (77): Maximum limit for aluminium coming from all aluminium lakes quantum satis . For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (22) In category 11.1 (Sugars and syrups as defined by Directive 2001/111/EC): (i) the entry concerning additives E 551  559 (only foods in tablet and coated tablet form ) is replaced by the following: E 551  559 Silicon dioxide  silicates quantum satis (1) only foods in tablet and coated tablet form Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates quantum satis (1) only foods in tablet and coated tablet form Period of application: from 1 February 2014 (ii) the entry concerning additives E 551  559 (only dried powdered foods) is replaced by the following: E 551  559 Silicon dioxide  silicates 10 000 (1) only dried powdered foods Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates 10 000 (1) only dried powdered foods Period of application: from 1 February 2014 (23) In category 11.4.2 (Table Top Sweeteners in powder form), the entry concerning additives E 551  559 is replaced by the following: E 551  559 Silicon dioxide  silicates 10 000 (1) Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates 10 000 (1) Period of application: from 1 February 2014 (24) In category 11.4.3 (Table Top Sweeteners in tablets), the entry concerning additives E 551  559 is replaced by the following: E 551  559 Silicon dioxide  silicates quantum satis Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates quantum satis Period of application: from 1 February 2014 (25) In category 12.1.1 (Salt): (i) the entry concerning additives E 551  559 is replaced by the following: E 551  559 Silicon dioxide  silicates 10 000 Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates 10 000 Period of application: from 1 February 2014 E 554 Sodium aluminium silicate 20 mg/kg carry over in cheese (38) Only for salt intended for surface treatment of ripened cheese, food category 01.7.2 Period of application: from 1 February 2014 (ii) the following footnote is inserted: (38): Expressed as aluminium (26) In category 12.1.2 (Salt substitutes) the entry concerning additives E 551  559 is replaced by the following: E 551  559 Silicon dioxide  silicates 20 000 Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates 20 000 Period of application: from 1 February 2014 (27) In category 12.2.2 (Seasonings and condiments): (i) the entry concerning group II is replaced by the following: Group II Colours at quantum satis quantum satis only seasonings, for example curry powder, tandoori Period of application: until 31 July 2014 Group II Colours at quantum satis quantum satis (70) only seasonings, for example curry powder, tandoori Period of application: from 1 August 2014 (ii) the entry concerning group III is replaced by the following: Group III Colours with combined maximum limit 500 only seasonings, for example curry powder, tandoori Period of application: until 31 July 2014 Group III Colours with combined maximum limit 500 (70) only seasonings, for example curry powder, tandoori Period of application: from 1 August 2014 (iii) the entry concerning the additive E 104 is replaced by the following: E 104 Quinoline Yellow 10 (62) only seasonings, for example curry powder, tandoori Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 10 (62) (70) only seasonings, for example curry powder, tandoori Period of application: from 1 August 2014 (iv) the entry concerning additives E 551  559 is replaced by the following: E 551  559 Silicon dioxide  silicates 30 000 (1) only seasoning Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates 30 000 (1) only seasoning Period of application: from 1 February 2014 (v) the following footnote is added: (70): Maximum limit for aluminium coming from all aluminium lakes 120 mg/kg. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (28) In category 12.6 (Sauces): (i) the entry concerning group III is replaced by the following: Group III Colours with combined maximum limit 500 including pickles, relishes, chutney and picalilli; excluding tomato-based sauces Period of application: until 31 July 2014 Group III Colours with combined maximum limit 500 (65) including pickles, relishes, chutney and picalilli; excluding tomato-based sauces Period of application: from 1 August 2014 (ii) the following footnote is added: (65): Maximum limit for aluminium coming from aluminium lakes of E 120 cochineal, carminic acid, carmines 10 mg/kg. No other aluminium lakes may be used. For the puroposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (29) In category 14.1.4 (Flavoured drinks): (i) the entry concerning group II is replaced by the following: Group II Colours at quantum satis quantum satis excluding chocolate milk and malt products Period of application: until 31 July 2014 Group II Colours at quantum satis quantum satis (74) excluding chocolate milk and malt products Period of application: from 1 August 2014 (ii) the entry concerning group III is replaced by the following: Group III Colours with combined maximum limit 100 (25) excluding chocolate milk and malt products Period of application: until 31 July 2014 Group III Colours with combined maximum limit 100 (25) (74) excluding chocolate milk and malt products Period of application: from 1 August 2014 (iii) the entry concerning the additive E 104 is replaced by the following: E 104 Quinoline Yellow 10 (61) excluding chocolate milk and malt products Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 10 (61) (74) excluding chocolate milk and malt products Period of application: from 1 August 2014 (iv) the entry concerning the additive E 110 is replaced by the following: E 110 Sunset Yellow FCF/Orange Yellow S 20 (61) excluding chocolate milk and malt products Period of application: from 1 January 2014 to 31 July 2014 E 110 Sunset Yellow FCF/Orange Yellow S 20 (61) (74) excluding chocolate milk and malt products Period of application: from 1 August 2014 (v) the entry concerning the additive E 124 is replaced by the following: E 124 Ponceau 4R, Cochineal Red A 10 (61) excluding chocolate milk and malt products Period of application: from 1 January 2014 to 31 July 2014 E 124 Ponceau 4R, Cochineal Red A 10 (61) (74) excluding chocolate milk and malt products Period of application: from 1 August 2014 (vi) the following footnote is added: (74): Maximum limit for aluminium coming from all aluminium lakes 15 mg/kg. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (30) In category 15.1 (Potato-, cereal-, flour- or starch-based snacks) (i) the entry concerning group II is replaced by the following: Group II Colours at quantum satis quantum satis Period of application: until 31 July 2014 Group II Colours at quantum satis quantum satis (71) Period of application: from 1 August 2014 (ii) the entry concerning group III (excluding extruded or expanded savoury snack products) is replaced by the following: Group III Colours with combined maximum limit 100 excluding extruded or expanded savoury snack products Period of application: until 31 July 2014 Group III Colours with combined maximum limit 100 (71) excluding extruded or expanded savoury snack products Period of application: from 1 August 2014 (iii) the entry concerning group III (only extruded or expanded savoury snack products) is replaced by the following: Group III Colours with combined maximum limit 200 only extruded or expanded savoury snack products Period of application: until 31 July 2014 Group III Colours with combined maximum limit 200 (71) only extruded or expanded savoury snack products Period of application: from 1 August 2014 (iv) the following footnote is added: (71): Maximum limit for aluminium coming from all aluminium lakes 30 mg/kg. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (31) In category 16. (Desserts excluding products covered in category 1, 3 and 4) (i) the entry concerning group II is replaced by the following: Group II Colours at quantum satis quantum satis Period of application: until 31 July 2014 Group II Colours at quantum satis quantum satis (74) Period of application: from 1 August 2014 (ii) the entry concerning group III is replaced by the following: Group III Colours with combined maximum limit 150 Period of application: until 31 July 2014 Group III Colours with combined maximum limit 150 (74) Period of application: from 1 August 2014 (iii) the entry concerning the additive E 104 is replaced by the following: E 104 Quinoline Yellow 10 (61) Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 10 (61) (74) Period of application: from 1 August 2014 (iv) the entry concerning the additive E 110 is replaced by the following: E 110 Sunset Yellow FCF/Orange Yellow S 5 (61) Period of application: from 1 January 2014 to 31 July 2014 E 110 Sunset Yellow FCF/Orange Yellow S 5 (61) (74) Period of application: from 1 August 2014 (v) the entry concerning the additive E 124 is replaced by the following: E 124 Ponceau 4R, Cochineal Red A 10 (61) Period of application: from 1 January 2014 to 31 July 2014 E 124 Ponceau 4R, Cochineal Red A 10 (61) (74) Period of application: from 1 August 2014 (vi) the following footnote is added: (74): Maximum limit for aluminium coming from all aluminium lakes 15 mg/kg. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (32) In category 17.1 (Food supplements supplied in a solid form including capsules and tablets and similar forms, excluding chewable forms): (i) the entry concerning group II is replaced by the following: Group II Colours at quantum satis quantum satis Period of application: until 31 July 2014 Group II Colours at quantum satis quantum satis (69) Period of application: from 1 August 2014 (ii) the entry concerning group III is replaced by the following: Group III Colours with combined maximum limit 300 Period of application: until 31 July 2014 Group III Colours with combined maximum limit 300 (69) Period of application: from 1 August 2014 (iii) the entry concerning the additive E 104 is replaced by the following: E 104 Quinoline Yellow 35 (61) Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 35 (61) (69) Period of application: from 1 August 2014 (iv) the entry concerning the additive E 110 is replaced by the following: E 110 Sunset Yellow FCF/Orange Yellow S 10 (61) Period of application: from 1 January 2014 to 31 July 2014 E 110 Sunset Yellow FCF/Orange Yellow S 10 (61) (69) Period of application: from 1 August 2014 (v) the entry concerning the additive E 124 is replaced by the following: E 124 Ponceau 4R, Cochineal Red A 35 (61) Period of application: from 1 January 2014 to 31 July 2014 E 124 Ponceau 4R, Cochineal Red A 35 (61) (69) Period of application: from 1 August 2014 (vi) the entry concerning additives E 551-559 is replaced by the following: E 551  559 Silicon dioxide  silicates 10 000 Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates 10 000 Period of application: from 1 February 2014 (vii) the following footnote is added: (69): Maximum limit for aluminium coming from all aluminium lakes 150 mg/kg. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (33) In category 17.2 (Food supplements supplied in a liquid form): (i) the entry concerning additives E 551-559 is replaced by the following: E 551  559 Silicon dioxide  silicates 10 000 Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates 10 000 Period of application: from 1 February 2014 (34) In category 17.3 (Food supplements supplied in a syrup-type or chewable form): (i) the entry concerning group II is replaced by the following: Group II Colours at quantum satis quantum satis Period of application: until 31 July 2014 Group II Colours at quantum satis quantum satis (69) Period of application: from 1 August 2014 (ii) the entry concerning III (only solid food supplements) is replaced by the following: Group III Colours with combined maximum limit 300 only solid food supplements Period of application: until 31 July 2014 Group III Colours with combined maximum limit 300 (69) only solid food supplements Period of application: from 1 August 2014 (iii) the entry concerning the additive E 104 is replaced by the following: E 104 Quinoline Yellow 10 (61) Period of application: from 1 January 2014 to 31 July 2014 E 104 Quinoline Yellow 10 (61) (69) Period of application: from 1 August 2014 (iv) the entry concerning the additive E 110 is replaced by the following: E 110 Sunset Yellow FCF/Orange Yellow S 10 (61) Period of application: from 1 January 2014 to 31 July 2014 E 110 Sunset Yellow FCF/Orange Yellow S 10 (61) (69) Period of application: from 1 August 2014 (v) the entry concerning the additive E 124 is replaced by the following: E 124 Ponceau 4R, Cochineal Red A 10 (61) Period of application: from 1 January 2014 to 31 July 2014 E 124 Ponceau 4R, Cochineal Red A 10 (61) (69) Period of application: from 1 August 2014 (vi) the entry concerning additives E 551-559 is replaced by the following: E 551  559 Silicon dioxide  silicates 10 000 Period of application: until 31 January 2014 E 551  553 Silicon dioxide  silicates 10 000 Period of application: from 1 February 2014 (vii) the following footnote is added: (69): Maximum limit for aluminium coming from all aluminium lakes 150 mg/kg. For the purposes of Article 22 (1) (g) of Regulation (EC) No 1333/2008 that limit shall apply from 1 February 2013. (1) applicable until 31 January 2014. (2) applicable from 1 February 2014.